NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Reno Lessard on 6 May 2021.
The claims have been amended as follows:
19. (Canceled) 
22. (new) The system of claim 18, wherein said imaging subsystem is provided in the form of an ophthalmoscope.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has amended claim 1 to contain the limitations of canceled claim 4.  In the previous action, the examiner had indicated that claim 4 contained allowable subject matter.  

    PNG
    media_image1.png
    131
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    58
    681
    media_image2.png
    Greyscale

The embodiments of canceled claim 4 and is non-obvious.  This limitation pairs a laser technology typically used for LASIK surgery with the drug delivery method of claim 1.  The examiner has searched for combination therapies that use LASIK and gold nanoparticles.  The examiner has not been able to find prior art for this concept.  Therefore, this seems to be a novel approach.  While the examiner has shown that Lajunen suggests a colloidal suspension of liposomally encapsulated gold nanoparticles was delivered to retinal cells, the two step injection strategy of canceled claim 4 was not contemplated by Lajunen.  Furthermore, the examiner was unable to find this concept in the prior art, despite substantial searching.  Accordingly, the examiner concludes that this embodiment is inventive and would be allowed if rewritten in independent form.
Furthermore, the examiner has introduced new claim 21 which contains allowable subject matter from claim 13.  Claim 1 is allowable. Claims 15-19, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-II, as set forth in the Office action mailed on18 November 2020, is hereby withdrawn and claims 15-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No claims 1-3, 5-18 and 21-22 are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633